DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 5/3/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-17 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greschik (US 2015/0286039 A1) in view of Adachi (US 2014/0340741 A1).
Regarding claims 1-4, 8-10, 14, and 21, Greschik teaches a lightweight, low-cost heliostat mirror (i.e., aerospace foam core mirror configured to be implemented in an aircraft application) comprising a reflective mirror film or film backing (12) (e.g., comprising a polymeric film such as polycarbonate so transparent; the transparent mirror layer comprises a transparent material) having a first transparent mirror layer face that is structured and arranged as an outer face and a second transparent mirror layer face that is structured and arranged as an inner face, wherein said second transparent mirror layer face is metalized on the inner face to provide reflective mirror properties (e.g., thin metal sheets); a foam core layer having a first core layer face and a second core layer face, said core layer comprising a lightweight foam material (4), wherein said first core layer face is arranged adjacent to said second transparent mirror layer face; and a backing layer comprising a high tensile strength material (6 – bottom of figure) (e.g., metal sheets coupled to a film such as polycarbonate), said backing layer having a first backing layer face and a second backing layer face, wherein said first backing layer face is arranged adjacent to said second core layer face; wherein the transparent mirror layer, the foam core layer, and the backing layer are configured as a laminate structure (para 17-25, fig 1).
Greschik further teaches wherein a first adhesive (8) (e.g., spray adhesive, epoxy) is arranged between said second transparent mirror layer face and said first core layer face; and a second adhesive (8) (e.g., spray adhesive, epoxy) is arranged between said second core layer face and said first backing layer face (i.e., a first adhesive that attaches said second transparent mirror layer face to said first core layer face; and a second adhesive that attaches said second core layer face and to first backing layer face) (para 19-25, fig 1).
Greschik further suggests the first transparent mirror layer may be coated with a thin reflective metallic film, but further teaches this film is optional and need not be included (para 22-23). 
Greschik fails to suggest wherein said first transparent mirror layer face is hard-coated to increase scratch resistance and/or wear resistance; wherein said first transparent mirror layer face of said transparent mirror layer is structured and arranged to be hard-coated by comprising a hard coating arranged on an outer face of said first transparent mirror layer face of said transparent mirror layer with a wet process, and wherein said hard coating is structured and configured on the outer face of said first transparent mirror layer face of said transparent mirror layer with said wet process that comprises at least one of the following: a flow coating process, a spray coating process, a chemical deposition coating process, a physical deposition coating process, and a flat-line reciprocator coating process; and wherein said first transparent mirror layer face of said transparent mirror layer is hard-coated with siloxane.
Adachi teaches film mirrors wherein the outer surface of the mirrors may be coated with a hard coat layer (8) formed for the purpose of preventing scratches or adhesion of dirt on a surface of the film mirror; wherein the hard coat layer may comprise a polysiloxane resin and ultraviolet absorbing agent (i.e., protection against ultraviolet light) (para 316, 324-325, 353-354, fig 3a).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the hard coat layer of Adachi with the heliostat mirror of Greschik for preventing scratches or adhesion of dirt on a surface or the mirror as well as providing protection against ultraviolet light; therein resulting in an embodiment wherein said first transparent mirror layer face is hard-coated to increase scratch resistance and/or wear resistance; wherein said first transparent mirror layer face of said transparent mirror layer is structured and arranged to be hard-coated by comprising a hard coating arranged on an outer face of said first transparent mirror layer face of said transparent mirror layer, and wherein said hard coating is structured and configured on the outer face of said first transparent mirror layer face of said transparent mirror layer; wherein said first transparent mirror layer face of said transparent mirror layer is hard-coated with siloxane.
The limitations “with a wet process” and “said wet process that comprises at least one of the following: a flow coating process, a spray coating process, a chemical deposition coating process, a physical deposition coating process, and a flat-line reciprocator coating process” of the instant claim is a product by process limitation and does not determine the patentability of the product, unless the process results in a product that is structurally distinct from the prior art. The process of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claim product differs in kind from those of the prior art (MPEP § 2113). No difference can be discerned between the product that results from the process steps recited in claim 8 and the product of Greschik.
Regarding claims 11 and 12, Adachi teaches interstitial reflective metal layers or sheets in mirrors may be formed via vacuum deposition or sputtering (para 84).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the thin metal layers of Adachi for the metal sheets of Greschik, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Regarding claim 13, Adachi teaches substrate layers that may comprise flat metal plates surrounding a hollow structure (e.g., foam or honeycomb) middle layer; wherein the hollow structure may be made from polycarbonate resin comprising a foaming resin (para 384-397); which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention that of a polycarbonate foam.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the polycarbonate foam layer of Adachi for the foam core of Greschik, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Regarding claim 15, Adachi suggests the thickness of the mirrors may be up to 300 μm (i.e., less than 9.0 mm) (para 66). 
Regarding claims 5-7, 16, and 17, Adachi teaches film mirrors wherein the outer surface of the mirrors may be coated with a hard coat layer (8) formed for the purpose of preventing scratches or adhesion of dirt on a surface of the film mirror; wherein the hard coat layer may comprise a polysiloxane resin and ultraviolet absorbing agent (i.e., said first transparent mirror layer face of said transparent mirror layer is structured and arranged to be hard-coated by comprising a hard coating arranged on an outer face of said first transparent mirror layer face of said transparent mirror layer that comprises siloxane and said first transparent mirror layer face of said transparent mirror layer is structured and arranged to be hard-coated by comprising a hard coating arranged on an outer face of said first transparent mirror layer face of said transparent mirror layer; wherein said hard coating is structured and configured on the outer face of said first transparent mirror layer face of said transparent mirror layer; the transparent mirror layer comprises a transparent material) (para 316, 324-325, 353-354, fig 3a).
The limitations “with a wet process” and “said wet process comprises at least one of the following: a flow coating process, a spray coating process, a chemical deposition coating process, a physical deposition coating process, and a flat-line reciprocator coating process” of the instant claim is a product by process limitation and does not determine the patentability of the product, unless the process results in a product that is structurally distinct from the prior art. The process of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claim product differs in kind from those of the prior art (MPEP § 2113). No difference can be discerned between the product that results from the process steps recited in claim 17 and the product of Adachi.
Greschik suggests said transparent mirror layer comprises at least one of the following a polycarbonate and said backing layer comprises at least one of the following a polycarbonate material (para 17-25, fig 1, see also § 102 rejections). Adachi teaches substrate layers that may comprise flat metal plates surrounding a hollow structure (e.g., foam or honeycomb) middle layer; wherein the hollow structure may be made from polycarbonate resin comprising a foaming resin (para 384-397); which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention that of a polycarbonate foam.
Adachi suggests the thickness of the mirrors may be up to 300 μm (i.e., less than 9.0 mm) (para 66).
Therefore, Greschik as modified by Adachi would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the composition and structure of the aerospace foam core mirror of the instant claims; so the embodiment of Greschik as modified by Adachi is deemed to have a weight that is 20% less than a prior art mirror and the properties of claims 5-7.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
Regarding claim 22, Greschik teaches a lightweight, low-cost heliostat mirror (i.e., aerospace foam core mirror configured to be implemented in an aircraft application) comprising a reflective mirror film or film backing (12) (e.g., comprising a polymeric film such as polycarbonate so transparent; the transparent mirror layer comprises a transparent material) having a transparent mirror layer that comprises a transparent material that comprises a first transparent mirror layer face and a second transparent mirror layer face that is structured and arranged as an inner face, wherein said second transparent mirror layer face is metalized on the inner face to provide reflective mirror properties (e.g., thin metal sheets); a foam core layer having a first core layer face and a second core layer face, said core layer comprising a lightweight foam material (4), wherein said first core layer face is arranged adjacent to said second transparent mirror layer face; and a backing layer comprising a high tensile strength material, said backing layer having a first backing layer face and a second backing layer face, wherein said first backing layer face is arranged adjacent to said second core layer face (para 17-25, fig 1).
Greschik further teaches wherein a shape of the foam core layer is configured to match a shape of the transparent mirror layer, and wherein the shape of the backing layer is configured to match a shape of the foam core layer (e.g., exemplary lightweight base) (i.e., core may be used to provide the support structure for the heliostat and/or the shape of the heliostat) (para 17-25, fig 1).
Greschik further suggests the first transparent mirror layer may be coated with a thin reflective metallic film, but further teaches this film is optional and need not be included (para 22-23). 
Greschik fails to suggest wherein said first transparent mirror layer face is hard-coated to increase scratch resistance and/or wear resistance; and wherein said foam core layer comprises at least one of the following: a polyetherimide foam material, a polyphenylsulfone foam material, and a polycarbonate foam material.
Adachi teaches film mirrors wherein the outer surface of the mirrors may be coated with a hard coat layer (8) formed for the purpose of preventing scratches or adhesion of dirt on a surface of the film mirror; wherein the hard coat layer may comprise a polysiloxane resin and ultraviolet absorbing agent (i.e., protection against ultraviolet light) (para 316, 324-325, 353-354, fig 3a). Adachi teaches substrate layers that may comprise flat metal plates surrounding a hollow structure (e.g., foam or honeycomb) middle layer; wherein the hollow structure may be made from polycarbonate resin comprising a foaming resin (para 384-397); which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention that of a polycarbonate foam.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the hard coat layer of Adachi with the heliostat mirror of Greschik for preventing scratches or adhesion of dirt on a surface or the mirror as well as providing protection against ultraviolet light; therein resulting in an embodiment wherein said first transparent mirror layer face is hard-coated to increase scratch resistance and/or wear resistance. 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the polycarbonate foam layer of Adachi for the foam core of Greschik, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Regarding claim 23, Greschik teaches a lightweight, low-cost heliostat mirror (i.e., aerospace foam core mirror configured to be implemented in an aircraft application) comprising a reflective mirror film or film backing (12) (e.g., comprising a polymeric film such as polycarbonate so transparent; the transparent mirror layer comprises a transparent material), so transparent mirror layer that comprises a transparent material that comprises a first transparent mirror layer face and a second transparent mirror layer face that is an inner face, wherein said first transparent mirror layer face comprises a hard coating on the first transparent mirror layer face to increase scratch resistance and/or wear resistance (e.g.,  metallic coating and protective layer against oxygen and ultraviolet light) and said second transparent mirror layer face is metalized to provide reflective mirror properties (e.g., thin metal sheets); a foam core layer having a first core layer face and a second core layer face, said core layer comprising a lightweight foam material (4), wherein said first core layer face is arranged adjacent to said second transparent mirror layer face; and a backing layer comprising a high tensile strength material (6 – bottom of figure) (e.g., metal sheets coupled to a film such as polycarbonate), said backing layer having a first backing layer face and a second backing layer face, wherein said first backing layer face is arranged adjacent to said second core layer face (para 17-25, fig 1).
Greschik further teaches wherein a first adhesive (8) (e.g., spray adhesive, epoxy) is arranged between said second transparent mirror layer face and said first core layer face; and a second adhesive (8) (e.g., spray adhesive, epoxy) is arranged between said second core layer face and said first backing layer face (i.e., a first adhesive that attaches said second transparent mirror layer face to said first core layer face; and a second adhesive that attaches said second core layer face and to first backing layer face) (para 19-25, fig 1). Greschik further teaches wherein a shape of the foam core layer is configured to match a shape of the transparent mirror layer, and wherein the shape of the backing layer is configured to match a shape of the foam core layer (e.g., exemplary lightweight base )(i.e., core may be used to provide the support structure for the heliostat and/or the shape of the heliostat) (para 19-25, fig 1).
Greschik further suggests the first transparent mirror layer may be coated with a thin reflective metallic film, but further teaches this film is optional and need not be included (para 22-23). 
Greschik fails to suggest wherein said first transparent mirror layer face is hard-coated to increase scratch resistance and/or wear resistance.
Adachi teaches film mirrors wherein the outer surface of the mirrors may be coated with a hard coat layer (8) formed for the purpose of preventing scratches or adhesion of dirt on a surface of the film mirror; wherein the hard coat layer may comprise a polysiloxane resin and ultraviolet absorbing agent (i.e., protection against ultraviolet light) (para 316, 324-325, 353-354, fig 3a).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the hard coat layer of Adachi with the heliostat mirror of Greschik for preventing scratches or adhesion of dirt on a surface or the mirror as well as providing protection against ultraviolet light; therein resulting in an embodiment wherein said first transparent mirror layer face is hard-coated to increase scratch resistance and/or wear resistance.

Response to Arguments
Applicant's arguments filed 5/3/22 have been fully considered but they are not persuasive.
Applicant contends that Greschik fails to teach the second transparent mirror layer face is metalized on the inner face to provide reflective mirror properties, but rather teaches in paragraph [0023] that the “reflective mirror film 12 may be made of a thin polymeric material coated on the outer surface with a thin layer of reflective material, such as a metal.” The Examiner contends that this is not an accurate interpretation of Greschik. Greschik teaches thin metal sheets which may be polished to provide mirror properties that may fully or partially cover one or more surfaces of the lightweight base (para 22) which would have suggested or otherwise rendered obvious the thin metal sheets in contact with the second transparent mirror layer face which would have been structurally equivalent to the second transparent mirror layer face is metalized on the inner face to provide reflective mirror properties. The Applicant has failed to provide a structural difference.
With regard to the Applicant’s interpretation that if the thin metals sheets are used, the reflective mirror film would be eliminated, i.e., Greschik doesn’t teach the transparent mirror layer in an embodiment wherein it uses the thin metal sheets, this is not persuasive. It is too narrow of an interpretation of Greschik which states:
[0022] Thin metal sheets 6 may fully or partially cover one or more surfaces of the lightweight base 4. The thin metal sheets 6 can be, for example, stainless steel, aluminum, or titanium. The thin metal sheet may include a highly reflective or polished surface or may include a film to create the mirror surface. The thin reflective film may be eliminated if the top metal sheet used is a mirror-finish surface like mirror or super-mirror finish aluminum, mirror or super-mirror finish stainless steel, and mirror or super-mirror finish titanium.
[0023] If a thin reflective mirror film 12 is used, it may be made of one or more layers. An exemplary reflective mirror film 12 may be made of a thin polymeric material coated on the outer surface with a thin layer of reflective material, such as a metal. The reflective mirror film backing is typically comprised of materials such as thin polyimide, polyester (PET), polypropylene (OPP), polyethylene (PE), polyvinyl (PVC), nylon (BON), and polycarbonate (PC) film. In order to make the thin film reflective, a thin layer of silver or aluminum coating may be deposited on one surface. Exemplary embodiments described herein incorporate a mirror film. Film is understood to include any thin structure including, but not limited to, membrane, sheet, covering, coating, and combinations thereof
The use of “may” suggest optional limitations, i.e., the thin reflective film (i.e., transparent mirror layer) may still be used, and it may or may not have a silver or aluminum coating deposited on one surface. This is further evidenced by the statements “[e]xemplary embodiments described herein incorporate a mirror film. Film is understood to include any thin structure including, but not limited to, membrane, sheet, covering, coating, and combinations thereof.
With regard to “wherein said first transparent mirror layer face is hard-coated to increase scratch resistance and/or wear resistance;” Adachi teaches film mirrors wherein the outer surface of the mirrors may be coated with a hard coat layer (8) formed for the purpose of preventing scratches or adhesion of dirt on a surface of the film mirror; wherein the hard coat layer may comprise a polysiloxane resin and ultraviolet absorbing agent (i.e., protection against ultraviolet light) (para 316, 324-325, 353-354, fig 3a). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the hard coat layer of Adachi with the heliostat mirror of Greschik for preventing scratches or adhesion of dirt on a surface or the mirror as well as providing protection against ultraviolet light; therein resulting in an embodiment wherein said first transparent mirror layer face is hard-coated to increase scratch resistance and/or wear resistance.
With regard to the additional layers suggested by Adachi, these are not relied upon for the combination; nor would they prevent on of ordinary skill in the art at the time of invention from combining the hard coat layer of Adachi with the heliostat mirror of Greschik. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783